Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the original filing of 10/20/2019.  Claims 1-23 are pending and have been considered below.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-3, 5-11, 13-17 and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2016/0142261).

Claim 1. Huang discloses a system, comprising:
a memory that stores computer executable components (item 16, fig. 4); and
a processor that executes the computer executable components stored in the memory (item 12, fig. 4), wherein the computer executable components comprise:
an analysis component that employs a model to discover a latent computing property preference of an entity (computer system image) operating in a first computing environment ([0050],[0052], [0060]); and


Claim 2. Huang discloses the system of claim 1, wherein the model comprises at least one of an artificial intelligence model, a topic model, or a latent Dirichlet allocation model ([0052]). 

Claim 3. Huang discloses the system of claim 1, wherein the analysis component discovers the latent computing property preference of the entity based on data corresponding to the entity comprising at least one of entity interview data, entity source data (computer system image from a source environment), entity application configuration data, entity middleware data, entity network data, entity storage device data, entity location data, or entity documentation data ([0004]). 

Claim 5. Huang discloses the system of claim 1, wherein the recommendation component recommends the computing environment migration plan based on at least one of: a similarity measure between one or more latent computing property preferences of the entity and one or more computing properties of the second computing environment (The goal state may "mirror" the aspects of the source environment but through the lens of the migration to result in the target environment); or a maximum support measure comprising a ratio of a number of the one or more latent computing property preferences of the entity that correspond to a computing property of the second computing environment and a total number of the one or more latent computing property preferences of the entity ([0054]). 

Claim 6. Huang discloses the system of claim 1, wherein the analysis component employs the model to: discover one or more latent computing property preferences of the entity based on feedback data from the entity corresponding to the latent computing property preference of the entity (A feedback loop may be incorporated into the process or workflow for reconfiguration, and for example, to handle newly discovered items and/or properties during migration); or modify the latent computing property preference of the entity based on the feedback data ([0014]). 

Claim 7. Huang discloses the system of claim 1, wherein the recommendation component recommends the computing environment migration plan based on feedback data from the entity corresponding to the latent computing property preference of the entity, thereby facilitating at least one of improved implementation time, accuracy, effectiveness, or customization of the computing environment migration plan ([0014]). 

Claim 8. Huang discloses the system of claim 1, wherein the computer executable components further comprise at least one of: a data collection component that collects at least one of data corresponding to the entity or one or more computing properties of the second computing environment; or an interface component that presents to the entity the latent computing property preference of the entity and receives feedback data from the entity corresponding to the latent computing property preference of the entity ([0050]). 



Claim 22. Huang discloses a system, comprising:
a memory that stores computer executable components (item 16, fig. 4); and
a processor that executes the computer executable components stored in the memory (item 12, fig. 4), wherein the computer executable components comprise:
a learner component that learns one or more computing property preference patterns of an entity based on feedback data from the entity corresponding to one or more computing property preferences of the entity ([0014]); and
an analysis component that employs an artificial intelligence model to discover a latent computing property preference of the entity based on the one or more computing property preference patterns of the entity ([0050],[0052], [0060]). 

Claim 23. Huang discloses the system of claim 22, wherein the computer executable components further comprise: a recommendation component that recommends a computing environment migration plan from a first computing environment to a second computing environment based on the latent computing property preference of the entity ([0054], [0075]).

Claims 24 and 25 represent the method of claim 22 and are rejected along the same rationale.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0142261) in view of Ho et al. (US 2017/0286835).

Claim 4. Huang discloses the system of claim 1, but fails to explicitly disclose wherein the analysis component employs the model to map one or more hierarchical topics indicative of one or more latent computing property preferences of the entity to one or more classes indicative of one or more computing properties of the second computing environment using one or more bipartite graphs. 
Ho discloses wherein the analysis component employs the model to map one or more hierarchical topics indicative of one or more latent computing property preferences of the entity to one or more classes indicative of one or more computing properties of the second computing environment using one or more bipartite graphs (abstract, [0025]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate these features in Block. One would have been motivated to do so in order to efficiently identifying and applying concepts contained in a corpus.

Claims 12 and 18 represent the method and product of claim 4 respectively and are rejected along the same rationale.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171